Exhibit 10.1

CROWN HOLDINGS, INC.

ISSUANCE BY

CROWN AMERICAS, LLC

and

CROWN AMERICAS CAPITAL CORP. IV

OF

$800,000,000 4 1/2% Senior Notes due 2023

Purchase Agreement

January 3, 2013

Deutsche Bank Securities Inc.

As Representative of the several Initial

Purchasers named in Schedule I hereto

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Crown Holdings, Inc., a Pennsylvania corporation (“Holdings”), and the indirect
parent company of Crown Americas, LLC, a Pennsylvania limited liability company
(the “Company”) and Crown Americas Capital Corp. IV, a Delaware Corporation
(“Crown Americas Capital IV”), proposes that the Company and Crown Americas
Capital IV issue and sell to the several purchasers named in Schedule I hereto
(the “Initial Purchasers”), for whom Deutsche Bank Securities Inc. (the
“Representative”) is acting as representative, $800,000,000 aggregate principal
amount of their 4 1/2% Senior Notes due 2023 (the “Notes”). The Notes will be
issued pursuant to an indenture to be dated as of January 9, 2013 (the
“Indenture”) among the Company, Crown Americas Capital IV, Holdings, as
guarantor, the other guarantors named in Schedule II hereto (together with
Holdings, the “Guarantors” and, together with the Company and Crown Americas
Capital IV, the “Issuers”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”). The Notes will have the benefit of the guarantees
(the “Guarantees” and, together with the Notes, the “Securities”) provided for
in the Indenture. The use of the neuter in this Agreement shall include the
feminine and masculine wherever appropriate. Certain terms used herein are
defined in Section 18 hereof.

Holders of the Securities will also have the benefit of a registration rights
agreement to be dated as of January 9, 2013 (the “Registration Rights
Agreement”) among the Issuers and the Representative. Pursuant to the
Registration Rights Agreement, the Issuers will agree to register the Securities
under the Act subject to the terms and conditions therein specified.



--------------------------------------------------------------------------------

This Agreement, the Securities, the Indenture, the Registration Rights
Agreement, and the agreements and instruments to which Holdings or any of its
subsidiaries is a signatory relating to the issuance of the Securities
contemplated hereby, collectively, are referred to herein as the “Transaction
Documents”.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Issuers have prepared a
preliminary offering memorandum dated January 3, 2013 (including the information
incorporated by reference therein, the “Preliminary Memorandum”), setting forth
or including a description of the terms of the Securities, the terms of the
offering of the Securities, a description of the Issuers and any material
developments relating to the Issuers occurring after the date of the most recent
historical financial statements included therein. As used herein, “Pricing
Disclosure Package” shall mean the Preliminary Memorandum, as supplemented or
amended by the written communications listed on Annex A hereto in the most
recent form that has been prepared and delivered by the Issuers to the Initial
Purchasers in connection with their solicitation of offers to purchase
Securities prior to the time when sales of the Securities were first made (the
“Time of Execution”). Promptly after the Time of Execution and in any event no
later than the second Business Day following the Time of Execution, the Issuers
will prepare and deliver to the Initial Purchasers a final offering memorandum
(including the information incorporated by reference therein, the “Final
Memorandum”), which will consist of the Preliminary Memorandum with such changes
therein as are required to reflect the information contained in the amendments
or supplements listed on Annex A hereto. The Issuers hereby confirm that they
have authorized the use of the Pricing Disclosure Package, the Final Memorandum
and the Recorded Road Show (defined below) in connection with the offer and sale
of the Securities by the Initial Purchasers.

1. Representations and Warranties. As of the Time of Execution and at the
Closing Date (as defined in Section 3 below), the Issuers, jointly and
severally, represent and warrant to and agree with each of the Initial
Purchasers as follows (references in this Section 1 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date):

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers make no

 

-2-



--------------------------------------------------------------------------------

representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum, in reliance upon and in
conformity with information furnished in writing to the Issuers by or on behalf
of the Initial Purchasers specifically for inclusion therein. The Issuers have
not distributed or referred to and will not distribute or refer to any written
communications (as defined in Rule 405 of the Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Issuers or their agents and representatives (other than the Pricing
Disclosure Package and Final Memorandum) an “Issuer Written Communication”)
other than the Pricing Disclosure Package, the Final Memorandum and the recorded
electronic road show made available to investors (the “Recorded Road Show”). Any
information in an Issuer Written Communication that is not otherwise included in
the Pricing Disclosure Package and the Final Memorandum does not conflict with
the Pricing Disclosure Package or the Final Memorandum, and each Issuer Written
Communication, when taken together with the Pricing Disclosure Package, does not
at the Time of Execution and, when taken together with the Final Memorandum at
the Closing Date, will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them (other than the Initial Purchasers, as to which the
Issuers make no representation or warranty), has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act. Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 of this Agreement, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers or
the initial resale of the Securities by the Initial Purchasers, in each case, in
the manner contemplated by this Agreement, to register any of the Securities
under the Act or to qualify the Indenture under the Trust Indenture Act.

(c) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them (other than the Initial Purchasers, as to which the
Issuers make no representation or warranty), has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.

(d) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(e) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them (other than the Initial Purchasers, as to which the
Issuers make no representation or warranty), has engaged in any “directed
selling efforts” with respect to the Securities, and each of the Issuers and
their respective Affiliates has complied with the “offering restrictions”
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

 

-3-



--------------------------------------------------------------------------------

(f) No securities of any of the Issuers are of the same class (within the
meaning of Rule 144A under the Act) as any of the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

(g) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

(h) None of the Issuers or their respective subsidiaries is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Offering Memorandum none of them will be,
required to register as an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act.

(i) Holdings is subject to the reporting requirements of, and has timely filed
all material required to be filed by it pursuant to, Section 13 or Section 15(d)
of the Exchange Act.

(j) None of the Issuers or their respective Affiliates has paid or agreed to pay
to any person any compensation for soliciting another to purchase any securities
of any of them (except as contemplated by this Agreement).

(k) None of the Issuers or their respective Affiliates has taken, directly or
indirectly, any action designed to cause or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in the stabilization or manipulation of the price of any security of any of them
to facilitate the sale or resale of the Securities.

(l) The information to be provided by the Issuers pursuant to Section 5(h)
hereof will not, at the date thereof, contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(m) The statements in the Offering Memorandum set forth or referenced under the
headings “Crown’s Business—Legal Proceedings”, “Description of Certain
Indebtedness”, “Description of the Notes”, “Exchange Offer; Registration Rights”
and “Certain Material U.S. Federal Income Tax Considerations” fairly summarize
the matters therein described.

(n) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources which the Issuers believe to be reliable
and accurate in all material respects.

(o) There are no contracts, agreements or other documents or pending legal or
governmental proceedings to which any of the Issuers or their respective
subsidiaries is a

 

-4-



--------------------------------------------------------------------------------

party or any property of any of the Issuers or their respective subsidiaries is
subject that would be required to be described in a prospectus under the Act
that have not been described in the Offering Memorandum. The contracts,
agreements and other documents so described in the Offering Memorandum are in
full force and effect on the date of this Agreement. None of the Issuers or
their respective subsidiaries or, to the knowledge of any Issuer, any other
party is in breach of or default under any such contracts, agreements or other
documents, other than a breach or default that would not reasonably be expected
to have a material adverse effect on (i) the issue and sale of the Securities or
the consummation of the other transactions contemplated by the Transaction
Documents (including, without limitation, the application of the proceeds from
the issuance of the Securities) or (ii) the condition (financial or otherwise),
prospects, earnings, business or properties of Holdings and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business (“Material Adverse Effect”).

(p) Holdings and each of its subsidiaries has been duly organized and is validly
existing as a corporation or other legal entity in good standing under the laws
of the jurisdiction in which it is organized, with full corporate or other
statutory power and authority to own or lease, as the case may be, and operate
its properties and conduct its business as described in the Offering Memorandum.
Holdings and each of its subsidiaries is duly qualified to do business as a
foreign corporation or other legal entity and is in good standing under the laws
of each jurisdiction which requires such qualification, except where the failure
to do so qualify or be in good standing would not reasonably be expected to
result in a Material Adverse Effect.

(q) All the outstanding shares of capital stock of each subsidiary of Holdings
have been duly and validly authorized and issued and are fully paid and except
as set forth in the Offering Memorandum, all outstanding shares of capital stock
of such subsidiaries are owned by Holdings, either directly or through wholly
owned subsidiaries, free and clear of any perfected security interest or any
other security interests, claims, liens or encumbrances, except for any such
perfected security interests, or other security interests, claims, liens or
encumbrances described in the Offering Memorandum or that would not reasonably
be expected to result in a Material Adverse Effect or an Event of Default (as
defined in the Indenture).

(r) Holdings’ capitalization is as set forth in the “Actual” column of the table
set forth under the heading “Capitalization” in the Offering Memorandum. On the
Closing Date, Holdings’ capitalization will be consistent in all material
respects with the “As Adjusted” column of the table set forth under the heading
“Capitalization” in the Offering Memorandum.

(s) This Agreement has been duly authorized, executed and delivered by each
Issuer and, assuming the due authorization, execution and delivery thereof by
the Initial Purchasers, will constitute the legal, valid and binding obligation
of each Issuer, enforceable against such Issuer in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion

 

-5-



--------------------------------------------------------------------------------

of the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity and
except that any rights to indemnity and contribution further may be limited or
prohibited by Federal or state securities laws and public policy
considerations).

(t) The Indenture has been duly authorized by each of the Issuers and, assuming
the due authorization, execution and delivery thereof by the Trustee, when
executed and delivered by each of the Issuers, will constitute the legal, valid
and binding obligation of each of the Issuers, enforceable against each of the
Issuers in accordance with its terms (except that the enforcement thereof may be
subject to applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or other laws of general applicability affecting
creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity). The Indenture meets the requirements for
qualification under the Trust Indenture Act.

(u) The Notes have been duly authorized by the Company and Crown Americas
Capital IV and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms hereof, will have been duly executed and
delivered by the Company and Crown Americas Capital IV and will constitute the
legal, valid and binding joint and several obligations of the Company and Crown
Americas Capital IV, entitled to the benefits of the Indenture and enforceable
against the Company and Crown Americas Capital IV in accordance with their terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity).

(v) The Guarantees have been duly authorized by the Guarantors and, when the
Notes have been executed in accordance with the provisions of the Indenture,
will have been duly executed and delivered by the Guarantors and will constitute
legal, valid and binding obligations of the Guarantors, entitled to the benefits
of the Indenture and enforceable against the Guarantors in accordance with their
terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity).

(w) The Registration Rights Agreement has been duly authorized by each of the
Issuers and, assuming the due authorization, execution and delivery thereof by
the Representative when executed and delivered by each of the Issuers, will
constitute the legal, valid and binding obligation of each of the Issuers,
enforceable against each of the Issuers in accordance with its terms (except
that the enforcement thereof may be subject

 

-6-



--------------------------------------------------------------------------------

to applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws of general applicability affecting creditors’ rights
generally from time to time in effect and to general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
regardless of whether such enforcement is considered in a proceeding at law or
in equity and except that any rights to indemnity and contribution further may
be limited or prohibited by Federal or state securities laws and public policy
considerations).

(x) No holder of securities of any of the Issuers will be entitled to have such
securities registered under the registration statements required to be filed by
the Issuers pursuant to the Registration Rights Agreement other than as
expressly permitted thereby.

(y) Each other Transaction Document has been duly authorized by each Issuer a
party thereto and, assuming the due authorization, execution and delivery
thereof by the other parties thereto, when executed and delivered by each such
Issuer will constitute the legal, valid and binding obligation of each such
Issuer, enforceable against each such Issuer in accordance with its terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

(z) The documents (or portions thereof) incorporated by reference in the
Offering Memorandum when they became effective or were filed with the
Commission, as the case may be, complied as to form in all material respects
with the requirements of the Act or the Exchange Act, as applicable, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(aa) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated by any of the Transaction Documents, except (i) in the case of
compliance with the terms of the Registration Rights Agreement such as will be
obtained under the Act and the Trust Indenture Act, (ii) such as may be required
under the blue sky laws of any state in connection with the purchase and
distribution of the Securities by the Initial Purchasers in the manner
contemplated herein and in the Offering Memorandum and the Registration Rights
Agreement, and except where the failure to obtain the same would not reasonably
be expected to have a Material Adverse Effect.

(bb) None of the execution and delivery by any of the Issuers party thereto of
any of the Transaction Documents, the issue and sale of the Securities, the
consummation of the other transactions contemplated by the Transaction Documents
(including, without limitation, the application of the proceeds from the
issuance of the Securities) will

 

-7-



--------------------------------------------------------------------------------

conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of any of the Issuers or their
respective subsidiaries pursuant to (i) the organizational documents of Holdings
or any of its subsidiaries; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement, credit agreement or
other agreement, obligation, condition, covenant or instrument to which Holdings
or any of its subsidiaries is a party or bound or to which any property or
assets of Holdings or any of its subsidiaries is subject; or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to Holdings or any
of its subsidiaries or any property or assets of Holdings or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over Holdings or any of
its subsidiaries or property or assets of any of its subsidiaries, except, in
the case of clauses (ii) and (iii) above, as would not reasonably be expected to
have a Material Adverse Effect or to materially adversely affect the rights of
the holders of the Securities or of the Initial Purchasers under the Transaction
Documents.

(cc) The consolidated historical financial statements and schedules of Holdings
and its consolidated subsidiaries included in the Offering Memorandum present
fairly in all material respects the financial condition, results of operations
and cash flows of Holdings and its consolidated subsidiaries as of the dates and
for the periods indicated, comply as to form in all material respects with the
applicable requirements of the Act and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
selected historical financial data set forth under the caption “Selected
Historical Financial Data” in the Offering Memorandum comply as to form in all
material respects with the applicable requirements of the Act (except that
historical data for the fiscal years ended December 31, 2007 and 2008 is
omitted) and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The summary historical financial data set forth
under the caption “Summary—Summary Historical and Adjusted Consolidated
Condensed Financial Data” in the Offering Memorandum fairly present, on the
basis stated in the Offering Memorandum, the information included therein. The
adjusted financial data included in the Offering Memorandum include assumptions
that provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related
adjustments give appropriate effect to those assumptions, and the adjustments
reflect the proper application of those adjustments to the historical amounts in
the adjusted financial data included in the Offering Memorandum.

(dd) Other than as set forth in the Offering Memorandum, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Holdings or any of its subsidiaries or any property or
assets of Holdings or any of its subsidiaries is pending or, to the knowledge of
Holdings, threatened that would reasonably be expected to have a Material
Adverse Effect.

(ee) Holdings and each of its subsidiaries owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted. Holdings
and each

 

-8-



--------------------------------------------------------------------------------

of its subsidiaries has good and marketable title to, or valid leasehold
interests in, or easements or other limited property interests in, or is
licensed to use, all its material properties and assets, except for minor
defects that do not interfere with its ability to conduct its business as
currently conducted or utilize such properties and assets for their intended
purposes, and except where failure to have such title, leasehold interests,
easements or other limited property interests or licenses to use, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All material properties and assets of Holdings and its subsidiaries are free and
clear of all liens, charges, encumbrances or restrictions, except for Permitted
Liens (as defined in the Indenture) and as described in the Offering Memorandum.
Each of the Issuers and their respective subsidiaries has good and marketable
title to all personal property it purports to own, except as described in the
Offering Memorandum.

(ff) Neither Holdings nor any of its subsidiaries is in violation or default of
(i) any provision of its organizational documents; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement, credit agreement or other agreement, obligation, condition, covenant
or instrument to which it is a party or bound or to which its property or assets
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to it or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over it or any such subsidiaries or any of their respective
property or assets, except, in the case of clauses (ii) and (iii) above, for any
such violation or default which would not reasonably be expected to have a
Material Adverse Effect.

(gg) PricewaterhouseCoopers LLP (the “Independent Accountants”), who have
certified certain financial statements of Holdings and its consolidated
subsidiaries and delivered their report with respect to the audited consolidated
financial statements and schedules included in the Offering Memorandum, are
independent public accountants with respect to Holdings within the meaning of
the Act and the Exchange Act and the related published rules and regulations
thereunder.

(hh) Holdings and each of its subsidiaries has timely filed all foreign,
federal, state and local tax returns that are required to be filed or has
requested extensions thereof (except in any case in which the failure so to file
would not reasonably be expected to have a Material Adverse Effect). Holdings
and each of its subsidiaries has timely paid all taxes required to be paid by it
whether or not shown in such returns (including withholding taxes) and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is being contested in good faith or as would not reasonably be expected to
have a Material Adverse Effect.

(ii) No labor problem or dispute with the employees of Holdings or any of its
subsidiaries exists or is threatened or imminent, and there is no existing or
imminent labor disturbance or collective bargaining activities by the employees
of Holdings or any of its subsidiaries or, to the knowledge of any of the
Issuers, by the employees of any of the principal suppliers, contractors or
customers of Holdings or any of its subsidiaries, in each case, that would have
a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

(jj) Holdings and each of its subsidiaries, except as disclosed in the Offering
Memorandum, or to the extent it would not reasonably be expected to have a
Material Adverse Effect, is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged. All policies of
insurance and fidelity or surety bonds insuring Holdings or any of its
subsidiaries or the businesses, assets, employees, officers and directors of
Holdings or any of its subsidiaries are in full force and effect other than any
policies of insurance and fidelity or surety bonds that, if not in full force
and effect, would not reasonably be expected to have a Material Adverse Effect.
Holdings and each of its subsidiaries is in compliance with the terms of such
policies and instruments in all material respects. There are no claims by
Holdings or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause, except for such claims which, if successfully
denied, would not reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its subsidiaries has been refused any insurance
coverage sought or applied for. Neither Holdings nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.

(kk) No subsidiary of Holdings is prohibited, directly or indirectly, from
paying any dividends on such subsidiary’s capital stock, from making any other
distribution on such subsidiary’s capital stock, from repaying to Holdings or
any other subsidiary of Holdings any loans or advances to such subsidiary from
Holdings or such other subsidiary or from transferring any of such subsidiary’s
property or assets to Holdings or any other subsidiary of Holdings, except as
described in or contemplated by the Offering Memorandum (exclusive of any
amendment or supplement thereto).

(ll) Holdings and each of its subsidiaries owns or possesses adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their respective
businesses as described in the Offering Memorandum, except where the failure to
own or possess such licenses or other rights to use such patents, trademarks,
service marks, trade names, copyrights and know-how would not reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
could have a Material Adverse Effect.

(mm) Holdings and each of its subsidiaries possesses all licenses, certificates,
permits and other authorizations issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct their respective businesses
as currently conducted, except where the failure to possess such licenses,
certificates, permits or other authorizations would not reasonably be expected
to have a Material Adverse Effect, and neither Holdings nor any of its
subsidiaries has received any notice of proceedings

 

-10-



--------------------------------------------------------------------------------

relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect.

(nn) Holdings and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Holdings and its Subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, management to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles.

(oo) (i) Holdings and each of its subsidiaries is in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations and rules of common law relating to pollution or the protection of
the environment, natural resources or occupational health and safety, including
without limitation those relating to the release or threat of release of
Hazardous Materials (“Environmental Laws”); (ii) Holdings and each of its
subsidiaries has received and is in compliance in all material respects with all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its businesses as currently conducted;
(iii) neither Holdings nor any of its subsidiaries has received written notice
of any actual or potential liability for the investigation or remediation of any
Hazardous Materials; (iv) there is no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of violation, investigation, proceeding,
notice or demand letter or request for information pending or, to the knowledge
of any of the Issuers, threatened against Holdings or any of its subsidiaries
under any Environmental Law; (v) no lien, charge, encumbrance or restriction has
been recorded under any Environmental Law with respect to any assets, facility
or property owned, operated, leased or controlled by Holdings or any of its
subsidiaries; (vi) neither Holdings nor any of its subsidiaries is subject to
any order, decree, consent, settlement or agreement requiring, or is otherwise
obligated or required to perform, any response or corrective action relating to
any Hazardous Materials; (vii) neither Holdings nor any of its subsidiaries has
received written notice that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or any comparable state or foreign law;
(viii) no property or facility of Holdings or any of its subsidiaries is
(x) listed or, to the knowledge of the Issuers, proposed for listing on the
National Priorities List under CERCLA or (y) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
governmental authority; and (ix) there are no past or present actions, events,

 

-11-



--------------------------------------------------------------------------------

operations or activities which would reasonably be expected to prevent or
interfere with compliance by Holdings or any of its subsidiaries with any
applicable Environmental Law or result in liability (including, without
limitation, fines or penalties) under any applicable Environmental Law, except,
in the case of each of clauses (i) through (ix) above, as (A) described in the
Offering Memorandum (exclusive of any amendment or supplement thereto) or
(B) would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect. “Hazardous Materials” means any hazardous or toxic
substance, chemical, material, pollutant, waste, contaminant or constituent,
which is subject to regulation under or could give rise to liability under any
Environmental Law.

(pp) In the ordinary course of its business, Holdings periodically reviews the
effect of Environmental Laws on the business, operations and properties of
Holdings and its subsidiaries, in the course of which it seeks to identify and
evaluate associated costs and liabilities. On the basis of such review, and
except as described in the Offering Memorandum, Holdings does not reasonably
expect that such associated costs and liabilities would, singly or in the
aggregate, have a Material Adverse Effect.

(qq) Holdings and each of its subsidiaries has fulfilled its obligations, if
any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of any of the Issuers or their respective
subsidiaries are eligible to participate, and each such plan is, and on the
Closing Date will be, in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. Neither Holdings nor any of its subsidiaries has incurred any
unpaid liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) under Title IV of ERISA.

(rr) None of the Issuers or any of their respective Affiliates or any director,
officer, agent or employee of any of the Issuers or their respective Affiliates
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom or
(v) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(ss) The operations of Holdings and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions that apply to
Holdings or its subsidiaries, the rules and regulations thereunder, and any
related or similar rules, regulations or guidelines, issued administered or
enforced by any relevant governmental agency (collectively, the “Money
Laundering Laws”), and no material action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Holdings or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of Holdings, threatened.

 

-12-



--------------------------------------------------------------------------------

(tt) None of Holdings or any of its subsidiaries or, to the knowledge of
Holdings, any director, officer, agent or employee has caused Holdings or any of
its subsidiaries to be in violation of any applicable economic or trade
sanctions under the laws of the United States or the European Union relating to
money laundering, unlawful financial activities or unlawful use or appropriation
of corporate funds, including those administered by the Office of Foreign Assets
Control of the U.S. Department of Treasury, European Union, the United Nations
Security Counsel, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); the Company agrees that it will not directly or
indirectly use the proceeds of the offering and sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any person or entity, or
any subsidiary, joint venture partner or sub-division of such other person or
entity, for the purpose of financing the activities of any person or entity with
whom transactions are currently prohibited under any Sanctions.

(uu) Except as disclosed in the Offering Memorandum, no income, stamp or other
taxes or levies, imposts, deductions, charges, compulsory loans or withholdings
whatsoever are or will be, under applicable law, the United States or any other
jurisdiction of incorporation, organization or formation, as the case may be, or
tax residency of any of the Issuers, imposed, assessed, levied or collected by
any Federal, state, local or foreign governmental taxing authority on or in
respect of principal, interest, premiums and penalties or other amounts payable
under the Securities, or on account of the issue and sale by the Issuers of the
Securities or the execution, delivery or performance of this Agreement, the
Indenture or the Registration Rights Agreement or any payments hereunder or
thereunder.

(vv) The fair value and present fair saleable value of the assets of each of the
Issuers and their respective subsidiaries exceeds, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents will exceed, the
sum of its stated liabilities and identified contingent liabilities. None of the
Issuers or their respective subsidiaries is, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents none of them will
be, (x) left with unreasonably small capital with which to carry on its business
as it is proposed to be conducted, (y) unable to pay its debts (contingent or
otherwise) as they mature or (z) otherwise insolvent.

(ww) Holdings and its Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by Holdings in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to Holdings’ management as
appropriate to allow timely decisions regarding required disclosure. Holdings
and its Subsidiaries have carried out evaluations, with the participation of
management, of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act,

 

-13-



--------------------------------------------------------------------------------

Any certificate signed by any officer of any of the Issuers and delivered to the
Initial Purchasers or counsel for the Initial Purchasers pursuant to this
Agreement shall be deemed a representation and warranty by such Issuer, as to
matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company and Crown
Americas Capital IV agree to sell to each Initial Purchaser, and each Initial
Purchaser agrees, severally and not jointly, to purchase from the Company and
Crown Americas Capital IV, at a purchase price equal to 98.50% of the principal
amount thereof, plus accrued interest, if any, from January 9, 2013 to the
Closing Date, the principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on January 9, 2013, or at such time on
such later date (not later than January 16, 2013) as the Initial Purchasers
shall designate, which date and time may be postponed among the Initial
Purchasers, the Company and Crown Americas Capital IV or as provided in
Section 9 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”). Delivery of the Securities shall be
made to the Initial Purchasers for the respective accounts of the several
Initial Purchasers against payment by the several Initial Purchasers of the
purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company, or its designated custodian, unless the Initial Purchasers shall
otherwise instruct.

4. Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Company and Crown
Americas Capital IV that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the Act
(a “QIB”), and an “accredited investor” within the meaning of Rule 501 of the
Act and acknowledges that it is purchasing the Securities pursuant to a private
sale exemption from registration under the Act.

(b) It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set forth in Exhibit A hereto. Each
of the Initial Purchasers will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Pricing Disclosure Package, the
Final Memorandum, any Issuer Written Communication or any such other material,
in all cases at its own expense, except as provided in Section 5(m).

 

-14-



--------------------------------------------------------------------------------

(c) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States or in any manner involving a public offering within the meaning of
Section 4(a) of the Act.

(d) Each Initial Purchaser acknowledges and agrees that the Company and Crown
Americas Capital IV and, for the purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Section 6(a) and 6(b), (i) counsel for the
Issuers and counsel for Holdings and (ii) counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of such Initial Purchaser, and compliance of such Initial Purchaser with its
agreements, contained in paragraphs 4(a) through (c), above, and such Initial
Purchaser hereby consents to such reliance.

5. Agreements. The Issuers, jointly and severally, agree with each Initial
Purchaser that:

(a) The Issuers will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Pricing Disclosure Package, any Issuer Written
Communication and the Final Memorandum and any amendments and supplements
thereto as they may reasonably request and each as so delivered shall be in form
and substance reasonably satisfactory to the Representative.

(b) The Issuers will not amend or supplement the Pricing Disclosure Package or
the Final Memorandum, other than by filing documents under the Exchange Act that
are incorporated by reference therein, or distribute or refer to any Issuer
Written Communication, in each case, without the prior written consent of the
Representative; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representative in its sole discretion), Holdings and its Subsidiaries will not
file any document under the Exchange Act that is incorporated by reference in
the Pricing Disclosure Package or the Final Memorandum unless, prior to such
proposed filing, the Issuers have furnished the Representative with a copy of
such document for its review and the Representative has not reasonably objected
to the filing of such document. The Issuers will promptly advise the Initial
Purchasers when any document filed under the Exchange Act that is incorporated
by reference in the Pricing Disclosure Package or the Final Memorandum shall
have been filed with the Commission. The Issuers will promptly, upon the
reasonable request of the Representative or counsel for the Initial Purchasers,
make any amendments or supplements to the Pricing Disclosure Package and the
Final Memorandum that may be necessary or advisable in connection with the
resale of the Notes by the Initial Purchasers.

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Pricing Disclosure Package, any Issuer Written Communication
or the Final Memorandum, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein,

 

-15-



--------------------------------------------------------------------------------

in the light of the circumstances under which they were made or the
circumstances then prevailing, not misleading, or if it should be necessary to
amend or supplement the Pricing Disclosure Package, any Issuer Written
Communication or the Final Memorandum to comply with applicable law, the Issuers
will promptly (i) notify the Initial Purchasers of any such event; (ii) subject
to the requirements of paragraph (b) of this Section 5, prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented or amended Pricing Disclosure
Package, Issuer Written Communication or the Final Memorandum to the Initial
Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.

(d) To the extent an Issuer may do so under applicable law, the Issuers will
arrange, if necessary, for the qualification of the Securities for sale by the
Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall any Issuer be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to execute a general consent to
service of process in any jurisdiction with respect to which such a consent has
not been previously executed or to subject itself to taxation in any
jurisdiction wherein it would not otherwise be subject to tax but for the
requirements of this paragraph. The Issuers will promptly advise the
Representative of the receipt by any Issuer of any notification with respect to
the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e) The Issuers will not, and will not permit any of their respective Affiliates
to, resell any Securities that have been acquired by any of them.

(f) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them, will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities under the Act.

(g) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them, will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities in the United States.

(h) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each Issuer will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time, of such restricted securities.

 

-16-



--------------------------------------------------------------------------------

(i) None of the Issuers or their respective Affiliates, or any person acting on
behalf of any of them, will engage in any “directed selling efforts” with
respect to the Securities, and each of them will comply with the “offering
restrictions” requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

(j) The Issuers will cooperate with the Representative and use their respective
reasonable best efforts to permit the Notes to be eligible for clearance and
settlement through The Depository Trust Company.

(k) The Issuers will not and will not permit any of their subsidiaries to, for a
period of 90 days following the Time of Execution, without the prior written
consent of the Representative, offer, sell or contract to sell, or otherwise
dispose of (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by any Issuer or any Affiliate of any Issuer or any person in privity
with any Issuer or any Affiliate of any Issuer), directly or indirectly, or
announce the offering of any debt securities issued or guaranteed by any Issuer
(or any subsidiary of an Issuer) (other than the Securities, debt under the
Credit Agreement, dated as of November 18, 2005, as amended and restated, among
Crown Americas LLC, as U.S. Borrower, the Company, as European Borrower, CROWN
Metal Packaging Canada LP, as Canadian Borrower, the Subsidiary Borrowers named
therein, Crown Holdings, Inc., Crown International Holdings, Inc. and Crown
Cork & Seal Company, Inc., as Parent Guarantors, Deutsche Bank AG New York
Branch, as Administrative Agent and U.K. Administrative Agent, The Bank of Nova
Scotia, as Canadian Administrative Agent, and various Lending Institutions
referred to therein, and intercompany notes).

(l) The Issuers will not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Act or the Exchange Act or otherwise, in stabilization or manipulation
of the price of any security of any Issuer to facilitate the sale or resale of
the Securities.

(m) The Issuers, jointly and severally, agree to pay the costs and expenses
relating to the following matters: (i) the preparation of the Indenture, the
Registration Rights Agreement, the issuance of the Securities and the fees of
the Trustee; (ii) the preparation, printing or reproduction of the Pricing
Disclosure Package and the Final Memorandum and each amendment or supplement
thereto; (iii) the printing (or reproduction) and delivery (including postage,
air freight charges and charges for counting and packaging) of such copies of
the Pricing Disclosure Package and the Final Memorandum, and all amendments or
supplements to either of them, as may, in each case, be reasonably requested for
use in connection with the offering and sale of the Securities; (iv) the
preparation, printing, authentication, issuance and delivery of certificates for
the Securities, including any stamp or transfer taxes in connection with the
original issuance and sale of the Securities; (v) the printing (or reproduction)
and delivery of this Agreement, any blue sky memorandum and all other agreements
or documents printed (or reproduced) and delivered in connection with the
offering of the Securities; (vi) any registration or qualification of the
Securities for offer and sale under the

 

-17-



--------------------------------------------------------------------------------

securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) the transportation and other
expenses incurred by or on behalf of the Issuers’ representatives in connection
with presentations to prospective purchasers of the Securities; (viii) the fees
and expenses of the Issuers’ accountants and the fees and expenses of counsel
(including local and special counsel) for the Issuers; (ix) any appraisal or
valuation performed in connection with the offering and sale of the Securities;
and (x) all other costs and expenses incident to the performance by the Issuers
of their respective obligations hereunder.

(n) The Issuers will apply the proceeds from the offering and sale of the
Securities as provided under the caption “Use of Proceeds” in the Pricing
Disclosure Package and the Final Memorandum.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Issuers
contained herein at their respective times of execution of this Agreement, the
Closing Date and any settlement date pursuant to Section 3 hereof, to the
accuracy of the statements of the Issuers made in any certificates pursuant to
the provisions hereof, to the performance by the Issuers of their respective
obligations hereunder and to the following additional conditions:

(a) The Issuers shall have requested and caused (i) Dechert LLP, special counsel
for the Issuers, to furnish to the Initial Purchasers their opinion and negative
assurance letter, each dated the Closing Date and addressed to the Initial
Purchasers, substantially in the form of Exhibits B-1 and B-2 hereto (with such
modifications as shall be reasonably acceptable to the Initial Purchasers and
their counsel) and (ii) William T. Gallagher, General Counsel of Holdings, to
furnish to the Initial Purchasers his opinion, dated the Closing Date and
addressed to the Initial Purchasers, substantially in the form of Exhibit B-3
hereto (with such modifications as shall be reasonably acceptable to the Initial
Purchasers and their counsel). In rendering such opinions and assurances, such
counsel may rely (A) as to matters involving the application of laws of any
jurisdiction other than the Commonwealth of Pennsylvania, the State of New York,
the Federal laws of the United States and the Delaware General Corporation Law,
to the extent they deem proper and specified in such opinion, upon the opinion
of other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Issuers and public officials.

(b) The Initial Purchasers shall have received from Cahill Gordon & Reindel LLP,
special counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date and addressed to the Initial Purchasers, with respect to such
matters as the Initial Purchasers may reasonably require, and the Issuers shall
have furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

 

-18-



--------------------------------------------------------------------------------

(c) Holdings shall have furnished to the Initial Purchasers a certificate of
Holdings, the Company and Crown Americas Capital IV, signed by the Chairman of
the Board or the President and the principal financial or accounting officer of
each of Holdings, the Company and Crown Americas Capital IV, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Pricing Disclosure Package and the Final Memorandum, any amendment or
supplement to the Pricing Disclosure Package and the Final Memorandum and this
Agreement and that:

(i) the representations and warranties of the Issuers in this Agreement are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Issuers have complied with all
the agreements and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company, individually, or of Holdings and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(d) At the Time of Execution, Holdings shall have caused the Independent
Accountants to furnish to the Initial Purchasers a comfort letter, dated the
Time of Execution, in form and substance satisfactory to counsel for the Initial
Purchasers with respect to the audited and any unaudited or pro forma financial
information in the Pricing Disclosure Package. On the Closing Date, Holdings
shall have caused the Independent Accountants to furnish to the Initial
Purchasers a comfort letter dated the Closing Date, in form and substance
satisfactory to counsel for the Initial Purchasers and reaffirming or updating
as of a more recent date, the information in the comfort letter dated the Time
of Execution.

(e) Subsequent to the Time of Execution or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there shall not have been
(i) any change or decrease specified in the letter or letters referred to in
paragraph (d) of this Section 6; or (ii) any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Company or of
Holdings and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto) the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representative, so material and adverse as to make it impractical or inadvisable
to market the Securities as contemplated by the Pricing Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

 

-19-



--------------------------------------------------------------------------------

(f) The Issuers and the Trustee shall have entered into the Indenture in form
and substance reasonably satisfactory to the Representative, and the
Representative shall have received counterparts, conformed as executed, thereof.

(g) Each of the Guarantors shall have executed a Guarantee in form and substance
reasonably satisfactory to the Representative, and the Initial Purchasers shall
have received counterparts, conformed as executed, thereof.

(h) The Issuers and the Initial Purchasers shall have entered into the
Registration Rights Agreement.

(i) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

(j) Subsequent to the Time of Execution, there shall not have been any decrease
in the rating of any debt securities of any of the Issuers by any “nationally
recognized statistical rating organization” (as such term is defined under
Section (a)(62) of the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

(k) Prior to the Closing Date, the Issuers shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representative and counsel for the Initial Purchasers, this
Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Initial Purchaser.
Notice of such cancellation shall be given to the Issuers in writing or by
telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
at 1271 Avenue of Americas, 38th Floor, New York, New York 10020.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of any Issuer to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Issuers, jointly and severally, agree to reimburse the
Initial Purchasers severally through the Representative promptly after demand
for all reasonable out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

 

-20-



--------------------------------------------------------------------------------

8. Indemnification and Contribution.

(a) The Issuers jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, the directors, officers, employees and agents of each Initial
Purchaser and each person who controls any Initial Purchaser within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Pricing Disclosure Package, any Issuer Written
Communication, the Final Memorandum (or in any supplement or amendment thereto)
or any information provided by any Issuer to any holder or prospective purchaser
of Securities pursuant to Section 5(h), or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Issuers will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Pricing Disclosure
Package or the Final Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Issuers by or on behalf of any Initial Purchaser specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
which the Issuers may otherwise have.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each Issuer, each of its directors, each of its officers, each of
its employees, each of its agents and each person who controls an Issuer within
the meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Issuers to each Initial Purchaser, but only with
reference to written information relating to such Initial Purchaser furnished to
the Issuers by or on behalf of such Initial Purchaser specifically for inclusion
in the Pricing Disclosure Package, the Final Memorandum (or in any amendment or
supplement thereto) or any Issuer Written Communication. This indemnity
agreement will be in addition to any liability which any Initial Purchaser may
otherwise have. The Issuers acknowledge that the statements set forth in the
paragraph related to stabilization, syndicate covering transactions and penalty
bids and the second sentence in the ninth paragraph, each under the heading
“Private Placement” in the Preliminary Memorandum and Final Memorandum,
constitute the only information furnished in writing by or on behalf of the
Initial Purchasers for inclusion in the Pricing Disclosure Package and Final
Memorandum (or in any amendment or supplement thereto).

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless

 

-21-



--------------------------------------------------------------------------------

and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.
An indemnifying party shall not be liable under this Section 8 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by such indemnifying party, which consent shall not be
unreasonably withheld.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Issuers and the Initial Purchasers, severally and not
jointly, agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which one or
more of the Issuers and the Initial Purchasers may be subject in such proportion
as is appropriate to reflect the relative benefits received by the Issuers on
the one hand and by the Initial Purchasers on the other hand from the offering
of the Securities; provided, however, that in no case shall any Initial
Purchaser (except as may be provided in any agreement among the Initial
Purchasers relating to the offering of the Securities) be responsible for any
amount in excess of the purchase discount or commission applicable to the
Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is

 

-22-



--------------------------------------------------------------------------------

unavailable for any reason, the Issuers and the Initial Purchasers shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Issuers on the one hand and
of the Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Issuers shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
the Company and Crown Americas Capital IV, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Issuers on the one hand or the Initial Purchasers on the other,
the intent of the parties and their relative knowledge, information and
opportunity to correct or prevent such untrue statement or omission. The Issuers
and the Initial Purchasers agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of an Initial
Purchaser shall have the same rights to contribution as such Initial Purchaser,
and each person who controls an Issuer within the meaning of either the Act or
the Exchange Act and each officer, director, employee and agent of an Issuer
shall have the same rights to contribution as such Issuer, subject in each case
to the applicable terms and conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(at the respective purchase prices set forth in Section 2 and in the respective
proportions which the amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate amount of Securities
set forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Issuers. In the event of a default by any
Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Pricing
Disclosure Package and the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement and no action
taken under this paragraph shall relieve any defaulting Initial Purchaser of its
liability, if any, to the Issuers or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

 

-23-



--------------------------------------------------------------------------------

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company and Crown
Americas Capital IV prior to delivery of and payment for the Securities, if at
any time prior to such time (i) trading in any of Holdings’ securities shall
have been suspended by the Commission or the New York Stock Exchange or trading
in securities generally on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market shall have been suspended or limited or
minimum prices shall have been established on any such Exchange or the Nasdaq
National Market; (ii) a banking moratorium shall have been declared either by
Federal or New York State authorities; or (iii) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representative, impracticable or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Pricing Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Issuers or
their respective officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Issuers
or any of the officers, directors, employees, agents or controlling persons
referred to in Section 8 hereof, and will survive delivery of and payment for
the Securities. The provisions of Sections 7, 8 and 11 hereof shall survive the
termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Initial Purchasers, will be mailed, delivered or
telefaxed to the Representative (fax no.: (212) 797-4564 and confirmed to
60 Wall Street, New York, New York 10005), Attention: General Counsel; if sent
to the Issuers, will be mailed, delivered or telefaxed to Crown Holdings, Inc.,
One Crown Way, Philadelphia, PA 19154-4599, Attention: General Counsel (fax no.:
(215) 676-6011), with a copy to Dechert LLP, Cira Center, 2929 Arch Street,
Philadelphia, PA 19104, Attention: William G. Lawlor (fax no.: (215) 994-2222).

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8 hereof, and, except
as expressly set forth in Section 5(h) hereof, no other person will have any
right or obligation hereunder.

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.

16. No Advisory or Fiduciary Responsibility. Each of the Issuers acknowledges
and agrees that (i) the purchase and sale of the Securities pursuant to this

 

-24-



--------------------------------------------------------------------------------

Agreement is an arm’s length commercial transaction between the Issuers, on the
one hand, and the Initial Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Initial Purchaser is
acting solely as a principal and not the agent or fiduciary of the Issuers,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Issuers with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Issuers on other matters) or any other
obligation to the Issuers except the obligations expressly set forth in this
Agreement and (iv) the Issuers have consulted their own legal and financial
advisors to the extent they deemed appropriate. Each of the Issuers agree that
they will not claim that any Initial Purchaser has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to them, in
connection with such transaction or the process leading thereto.

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

18. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

19. Consent to Jurisdiction. By the execution and delivery of this Agreement,
each Issuer irrevocably submits to the non-exclusive jurisdiction of any New
York state or federal court sitting in the borough of Manhattan, the city of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement.

 

-25-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Issuers and the several Initial Purchasers.

 

Very truly yours, Crown Holdings, Inc. By:  

/s/ Timothy J. Donahue

  Name:   Timothy J. Donahue   Title:   Executive Vice President and Chief
Financial Officer Attest: By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer Crown
Americas, LLC By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer Crown
Americas Capital Corp. IV By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

GUARANTORS: CROWN Beverage Packaging Puerto Rico, Inc. Crown Consultants, Inc.
Crown Cork & Seal Company (DE), LLC Crown Cork & Seal Company, Inc. Crown
Financial Corporation Crown International Holdings, Inc. CROWN Packaging
Technology, Inc. Foreign Manufacturers Finance Corporation NWR, Inc. Crown
Beverage Packaging, LLC CROWN Cork & Seal USA, Inc. CR USA, Inc. CROWN Beverage
Packaging Puerto Rico, Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Assistant Treasurer Crown Consultants,
Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Crown Cork & Seal Company (DE), LLC By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer Crown Cork &
Seal Company, Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer Crown
Financial Corporation By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer Crown
International Holdings, Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer CROWN
Packaging Technology, Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Foreign Manufacturers Finance Corporation By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer NWR, Inc. By
 

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer Crown
Beverage Packaging, LLC By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Assistant Treasurer CROWN Cork & Seal USA,
Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Assistant Treasurer CR USA, Inc. By  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Assistant Treasurer



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. DEUTSCHE BANK SECURITIES INC. By:  

/s/ Christopher Blum

  Name:   Christopher Blum   Title:   Managing Director By:  

/s/ Nikko Hayes

  Name:   Nikko Hayes   Title:   Managing Director For itself and the other
several Initial Purchasers named in Schedule I to the foregoing Agreement.